DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 12/21/2021 containing amendments and remarks to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Kanel on 01/04/2022.

The application has been amended as follows: 
Claim 1
, and wherein the hydrogenation unit operates at a temperature of from 100 oC to 180 oC and at atmospheric pressure; and”

Claim 4
Cancelled.

Claim 12
Line 3: “

Claim 13
Line 11: “of silica and alumina, and wherein the hydrogenation unit operates at a temperature of from 100 oC to 180 oC and at atmospheric pressure; and”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 5-7, filed 12/21/2021, with respect to the rejections of claims 1-5 and 11-17 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims to recite that the hydrogenation catalyst comprises from 0.25% to 0.5% by weight cobalt and persuasively argued that the claimed range has unexpectedly superior results in selectivity for butenes while maintaining an optimal hydrogenation selectivity for linear n-butane (see page 6 of the remarks and Table 2 of the 
No prior art alone or in combination with references discloses a process and system for producing olefins from C4-C6 saturated hydrocarbons as recited in claims 1 and 13, respectively. Specifically, no prior art motivates or directs one of ordinary skill to use a hydrogenation catalyst comprising from 0.25% to 0.5% by weight of cobalt in an integrated dehydrogenation, hydrogenation, and cracking process and system. 
The closest prior art of record, Wang et al. (US 2010/0274063 A1), discloses a process and system for producing olefins comprising:
contacting a petroleum saturated hydrocarbon feedstock comprising C4-C35 saturated hydrocarbons and hydrogen gas with a dehydrogenation catalyst in a dehydrogenation reaction zone of a reaction system to obtain a petroleum hydrocarbon stream containing unsaturated compounds including olefins and dienes ([0012]; [0016]; [0033]; [0037] Table A); and
contacting the petroleum hydrocarbon stream containing unsaturated compounds with an olefins cracking catalyst in an olefin cracking zone of the reaction system to obtain a product stream containing olefins, wherein the cracking catalyst comprises ZSM-5 ([0013]; [0022]; [0053]). 
Wang discloses that the dehydrogenation catalyst may comprise an active component such as platinum, an additive component such as tin, and a zeolite L carrier ([0038]-[0041]). 
However, Wang differs from the claimed process and system in that Wang fails to disclose that the dehydrogenation catalyst comprises platinum and tin on potassium-treated L zeolite, does not disclose passing at least a portion of petroleum hydrocarbon stream containing unsaturated compounds to a hydrogenation unit to produce a hydrogenation effluent, the hydrogenation unit comprising a hydrogenation catalyst comprising from 0.25% to 0.5% by weight cobalt, prior to cracking.
 Cortright et al. (U.S. Patent No. 5,736,478), directed to catalysts for dehydrogenation of paraffin hydrocarbons including C4 saturated hydrocarbons, discloses a catalyst comprising platinum and tin on a potassium treated L zeolite that exhibits excellent stability, high selectivity, and inhibits isomerization and cracking (Abstract; col. 5, lines 39-45; col. 6, lines 24-31; col. 14, lines 21-41). 
Gartside et al. (US 2010/0240937 A1), directed to the production of olefins via catalytic cracking feedstocks comprising C4 and heavier olefins, teaches that it may be desired or necessary to hydrogenate dienes in the olefin-containing feedstocks prior to cracking (Abstract; [0050]). Gartside discloses that feedstocks prior to cracking can be fed to a selective hydrogenation reaction zone where the feed is contacted with hydrogen in the presence of a hydrogenation catalyst to selectively convert dienes contained in the feedstock to olefins, which reduces the content of highly reactive dienes and increases the amount of olefins present during cracking ([0050]).
Nakamura et al. (U.S. Patent No. 4,691,070), directed to a catalyst for the hydrogenation of diolefins, teaches a catalyst comprising from 0.01 to 10% by weight of palladium and 0.01 to 5% by weight of a co-catalyst metal such as cobalt supported on alpha-alumina (Abstract; col. 2, lines 10-17 and 45-52). 
While it may be obvious to modify the process and system of Wang with the catalyst of Cortright, the hydrogenation unit of Gartside, and the catalyst of Nakamura, the prior fails to motivate or direct one of ordinary skill in the art to operate the hydrogenation unit with a hydrogenation catalyst comprising from 0.25% to 0.5% by weight cobalt. While Nakamura may disclose a range that overlaps the claimed range, Nakamura fails to guide one of ordinary skill to the much narrower range claimed by the Applicant. The Applicant has shown that the claimed range has unexpectedly superior results in terms of butene and butane selectivity, which is essentially for the overall process and system recited in the claims. It is desirable to maximize the production of butenes while minimizing the production of n-butanes during the hydrogenation step in order to optimize the production of ethylene and propylene during the subsequent cracking step as the olefins within the hydrogenation effluent are cracked to form the lighter olefins. 
The Applicant has persuasively shown criticality and unexpected results of the claimed range which rebuts the prima facie case of obviousness presented in the Final Rejection and therefore claims 1-3, 5, and 11-17 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vora (U.S. Patent No. 4,523,045), directed to converting paraffins to olefins, discloses a process and system comprising a paraffin dehydrogenation step and reaction zone followed by a selective diolefin hydrogenation step and reaction zone (Abstract; Figure). Vora is considered to illustrate and disclose dehydrogenation followed by hydrogenation in the prior art. Vora differs from the claimed invention in that Vora does not disclose a subsequent cracking step, nor does Vora disclose a selective hydrogenation catalyst comprising cobalt. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772